UNITED STATES BANKRUPTCY COURT Exhibit 99.1 NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD 3/31/2010 to 4/30/2010 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from March 31, 2010 to April 30, 2010 Opening Cash Balance -3/31/09 $513 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other Total Inflows Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 2 2 Consulting Fees Lockbox Fees 1 1 Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) T&E Reimbursements 12 12 State Tax Payments 2 2 Distribution to Equity Total Outflows 17 17 Net Cash Flows (17) Closing Cash Balance $496 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromMarch 31, 2010 to April 30, 2010 Amounts in $000’s Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 3/31/10 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 4/30/10 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromMarch 31,2010 to April 30,2010 Amounts in $000’s See attached System Generated A/P reports as of 4/30/2010 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 3/31/10 G/L) PLUS:New Indebtedness Incurred 25 LESS:Amounts Paid on A/P (25 ) End of Month Balance $ 56 (per 4/30/10 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofApril 30, 2010 Type Date Amount Balance AT&T 0.00 Bill 04/25/2010 322.56 322.56 Bill Pmt -Check 04/25/2010 -322.56 0.00 Total AT&T 0.00 0.00 Commissioner of Revenue Services, Ct 0.00 Bill 04/01/2010 2,200.00 2,200.00 Bill Pmt -Check 04/01/2010 -2,200.00 0.00 Total Commissioner of Revenue Services, Ct 0.00 0.00 epiq Systems 0.00 Bill 04/25/2010 378.65 378.65 Bill Pmt -Check 04/25/2010 -378.65 0.00 Total epiq Systems 0.00 0.00 Iron Mountain Off-Site Data Protection 0.00 Bill 04/25/2010 588.81 588.81 Bill Pmt -Check 04/25/2010 -588.81 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 JPMorgan Chase 0.00 Bill 04/25/2010 865.09 865.09 Bill Pmt -Check 04/25/2010 -865.09 0.00 Total JPMorgan Chase 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 04/25/2010 82.50 82.50 Bill Pmt -Check 04/25/2010 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 U.S. Trustee Program Payment Center 0.00 Bill 04/25/2010 325.00 325.00 Bill 04/25/2010 650.00 975.00 Bill 04/25/2010 325.00 1,300.00 Bill Pmt -Check 04/25/2010 -1,300.00 0.00 Total U.S. Trustee Program Payment Center 0.00 0.00 TOTAL 0.00 0.00 Exhibit 2B The New Power Company Unpaid Vendor Balances March 31, 2010 Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 4,429.09 59,894.91 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from March 31, 2010 to April 30,2010 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $- (per 3/31/10 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $- (per 4/30/10 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4Page9 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 4/01/2010-4/30/2010 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $95,867.99 Total Deposits $- Transfer from Money Market Total Payments $33,340.55 Transfer to Manual Checking of Closing Balance $62,527.44 Electronic Payments issued this Period Last Payment issued this Period Total # of payments this Period 0 Attachment 4Page10 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 4/01/2010-4/30/2010 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $437,700.16 Total Deposits $17.78 Interest Income Total Payments $ 3,559.56 Payroll Taxes Closing Balance $434,158.38 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4Page 11 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 4/01/2010-4/30/2010 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $ 0.00 Total Deposits $33,340.55 Transfer from Concentration Total Payments $(33,340.55) Closing Balance $ 0.00 Service Charges N/A First Check issued this Period 201308 Last Check issued this Period 201319 Voided Checks 2 Total # of checks issued this Period 10 Exhibit 5 The New Power Company Check Detail March 2-31, 2010 Num Date Name Amount 201309 04/01/2010 Commissioner of Revenue Services, Ct 2,200.00 wire 04/13/2010 United States Treasury 3,499.74 201311 04/13/2010 CT Commissioner of Revenue Services 504.16 dir dep 04/15/2010 M. Patricia Foster 3,605.86 201312 04/25/2010 AT&T 322.56 201313 04/25/2010 epiq Systems 378.65 201314 04/25/2010 Iron Mountain Off-Site Data Protection 588.81 201315 04/25/2010 JPMorgan Chase 865.09 201316 04/25/2010 Kaster Moving Co. Inc. 82.50 201317 04/25/2010 U.S. Trustee Program Payment Center 1,300.00 201318 04/25/2010 Administrator Unemployment Compensation 285.00 201319 04/25/2010 United States Treasury 56.00 dir dep 04/30/2010 M. Patricia Foster 3,605.86 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from March 31, 2010 to April 30,2010 Amounts in $000's Taxes Paid During the Month Employment Taxes 3.5 Connecticut State Tax 0.5 Taxes Owed and Due Payroll Tax Liability 4.4 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from March 31, 2010 to April 30,2010 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment. * * Omitted Attachment 7B (Supplemental) Payments made to insiders 4/01/10-4/30/2010 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $5,208.33 4/15/2010 Salary for pay period 4/01 -4/15 $5,208.33 4/30/2010 Salary for pay period 4/16 - 4/30 $10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period from March 31, 2010 to April 30,2010 none
